PER CURIAM.
John Lester Benjamin appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Benjamin pleaded guilty to two counts of delivery of cocaine, two counts of possession of cocaine, and one count of possession of drug paraphernalia. He now claims that the search warrant issued in his case was not supported by probable cause and that his counsel was ineffective for failing to file a motion to suppress. We find that the trial court properly denied Benjamin’s rule 3.850 motion because he failed to state a facially sufficient claim. The affidavit submitted in support of the search warrant established probable cause. See State v. Lewis, 605 So.2d 590 (Fla. 2d DCA 1992). Therefore, we affirm.
Affirmed.
BLUE, C.J., and FULMER and NORTHCUTT, JJ„ Concur.